UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period:	February 28, 2015 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/28/15 (Unaudited) CORPORATE BONDS AND NOTES (89.2%) (a) Principal amount Value Advertising and marketing services (0.7%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $2,390,000 $2,384,025 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 115,000 121,900 Outfront Media Capital LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 945,000 1,001,700 Outfront Media Capital LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 1,595,000 1,698,675 Automotive (1.4%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,690,000 3,002,713 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8s, 2019 665,000 701,575 Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 925,000 956,219 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 2,435,000 2,587,188 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 725,000 802,670 Navistar International Corp. sr. notes 8 1/4s, 2021 1,244,000 1,259,550 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 940,000 1,038,700 Basic materials (8.9%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 19,000 19,808 Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 100,000 109,855 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 295,000 320,821 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 1,775,000 2,192,125 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 1,030,000 1,104,675 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 1,935,000 2,031,750 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 290,000 293,625 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,625,000 2,854,688 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,145,000 1,305,987 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 825,000 826,081 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 1,130,000 1,187,913 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 300,000 302,250 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 1,050,000 1,023,750 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 1,530,000 1,484,100 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,995,000 2,024,925 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 1,850,000 1,877,750 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 1,045,000 1,033,369 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 725,000 669,719 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 981,000 909,878 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,006,000 935,580 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,515,000 1,621,050 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,240,000 1,426,000 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 1,435,000 1,490,606 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 195,000 186,225 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 895,000 754,038 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 1,455,000 1,491,375 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 1,385,000 1,419,625 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 1,445,000 1,486,544 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,005,000 1,032,638 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 830,000 885,195 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 245,000 248,675 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,540,000 1,643,950 Mercer International, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 1,285,000 1,346,038 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 2,174,000 1,929,425 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 2,174,000 22 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 920,000 952,200 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 800,000 806,000 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,010,000 2,080,350 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,720,000 1,771,600 PSPC Escrow Corp. 144A sr. unsec. notes 6 1/2s, 2022 740,000 780,700 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 385,000 382,113 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,980,000 2,024,550 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 1,840,000 1,840,000 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 655,000 740,969 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 420,000 441,000 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 655,000 741,919 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 720,000 769,500 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 710,000 741,950 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 505,000 520,150 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 850,000 1,020,000 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 115,000 119,600 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 270,000 289,575 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 490,000 504,700 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 475,000 492,813 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 285,000 292,125 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 1,792,000 1,809,920 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,190,000 1,091,825 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 330,000 346,500 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 215,000 219,838 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 2,650,000 2,514,188 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,940,000 2,085,500 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 1,235,000 1,278,225 Broadcasting (3.0%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,535,000 1,623,263 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,585,000 2,727,175 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,495,000 1,554,800 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,950,000 2,028,000 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 1,700,000 1,640,500 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 2,725,000 2,690,938 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 565,000 583,363 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 755,000 771,988 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 1,515,000 1,605,900 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 275,000 289,438 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,440,000 1,458,000 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 1,170,000 1,243,125 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 1,370,000 1,438,500 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 915,000 976,763 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 380,000 384,750 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 638,000 685,053 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 195,000 209,381 Building materials (1.3%) Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 715,000 768,625 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 1,905,000 1,962,150 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 2,350,000 2,502,750 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 1,790,000 1,886,213 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,650,000 1,773,750 Owens Corning company guaranty sr. unsec. notes 9s, 2019 384,000 463,517 Cable television (4.1%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 605,000 629,200 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 655,000 679,563 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,190,000 1,346,188 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 535,213 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 585,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,250,000 1,315,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 235,000 241,463 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 2,115,000 2,130,863 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 750,000 804,375 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 3/4s, 2024 2,550,000 2,639,250 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 1/2s, 2022 1,540,000 1,591,975 Cogeco Cable, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 (Canada) 750,000 767,475 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 415,000 467,394 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 1,295,000 1,322,519 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 490,000 553,088 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,405,000 1,397,975 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 540,000 583,200 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 2,350,000 2,420,500 Numericable Group SA 144A sr. notes 6s, 2022 (France) 2,260,000 2,299,550 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 275,000 328,126 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $1,370,000 1,431,650 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,393,000 1,448,720 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 740,000 784,400 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 3,535,000 3,738,263 Capital goods (7.3%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 3,868,000 4,022,720 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 2,255,000 2,576,338 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 1,190,000 1,190,000 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 1,094,000 1,094,000 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 1,325,000 1,325,000 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 705,000 785,194 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 630,000 656,775 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 875,000 875,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,050,000 2,244,750 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 740,000 756,650 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 780,000 887,250 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 3,115,000 2,990,400 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 785,000 823,269 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 495,000 505,519 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 2,588,000 3,674,634 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 3,080,000 3,318,700 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,665,000 1,577,588 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,275,000 1,316,438 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,110,000 1,204,350 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 1,570,000 1,609,250 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 715,000 731,088 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 1,405,000 1,466,469 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 2,701,000 2,873,189 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 985,000 1,044,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 250,000 259,688 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 1,885,000 2,021,663 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 635,000 665,163 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 710,000 747,275 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 1,375,000 1,440,313 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) (PIK) 400,000 438,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,987,000 2,076,415 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 468,000 491,400 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 1,580,000 1,621,475 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 1,305,000 1,391,456 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 835,000 853,788 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 1,070,000 1,059,300 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 1,045,000 1,128,600 Commercial and consumer services (1.2%) DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 1,585,000 1,660,288 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 2,065,000 2,009,865 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 2,650,000 2,673,188 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 1,520,000 1,616,900 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 962,000 1,034,150 Consumer (0.3%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,030,000 1,014,550 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 90,000 98,550 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 110,000 118,525 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 500,000 526,250 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 670,000 720,250 Consumer staples (5.6%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 1,020,000 1,078,650 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 2,149,000 2,337,038 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 470,000 518,763 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 525,000 549,938 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 665,000 679,963 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 1,900,000 1,976,000 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 1,875,000 1,945,313 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 785,000 761,450 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 4,055,000 4,217,200 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 488,213 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,430,000 1,637,350 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 160,000 171,200 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 125,000 129,688 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 2,360,000 2,360,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 380,000 383,800 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 1,100,000 1,106,875 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,520,000 2,268,000 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,275,000 1,220,813 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 1,125,000 1,141,650 HJ Heinz Co. 144A company guaranty notes 4 7/8s, 2025 890,000 894,450 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 540,000 572,400 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 1,200,000 1,262,274 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 480,000 504,910 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 505,000 527,094 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 2,850,000 3,074,438 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 1,385,000 1,405,775 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 2,165,000 2,219,125 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 1,410,000 1,561,575 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 365,000 388,725 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 915,000 1,013,363 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 450,000 474,750 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 740,000 793,650 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,395,000 1,408,950 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 675,000 724,781 Energy (10.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,275,000 353,813 Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 1,290,000 1,290,000 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 1,150,000 1,158,625 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 1,120,000 1,056,440 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 180,000 171,450 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,070,000 960,325 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 2,120,000 1,889,450 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 1,015,000 931,263 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,715,000 1,320,550 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 485,000 574,073 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 $820,000 900,975 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 470,000 490,563 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 920,000 908,500 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,085,000 870,713 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,415,000 1,514,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 555,000 577,200 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 947,000 980,145 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) (In default) (NON) 920,000 138,000 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,035,000 993,600 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 3/4s, 2023 360,000 371,700 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 796,125 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 980,000 916,300 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,017,000 770,378 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 1,745,000 1,596,675 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 255,000 234,600 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 700,000 738,500 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 955,000 749,675 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 2,330,000 2,399,900 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 825,000 849,750 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 3,669,000 2,788,440 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,195,000 1,305,538 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 430,000 447,738 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 805,000 758,713 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,615,000 1,079,022 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,480,000 2,427,300 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 895,000 751,800 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 4,145,000 3,533,613 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,085,000 1,136,538 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 295,000 303,113 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 1,134,240 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 730,000 711,750 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 1,265,000 1,239,700 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,505,000 1,621,988 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,035,000 675,338 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 850,000 344,250 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 2,545,000 1,018,000 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 795,000 793,013 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,290,000 1,219,050 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 1,500,000 1,428,750 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 165,000 168,713 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,445,000 1,517,250 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 900,000 920,250 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,300,000 2,432,250 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 690,000 712,425 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 2,795,000 950,300 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 850,000 881,875 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 910,000 482,300 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 1,585,000 1,268,000 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 540,000 554,175 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 540,000 556,200 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 280,000 288,400 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 420,000 295,656 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $455,000 298,207 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 680,000 557,600 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 1,670,000 1,665,825 Whiting Canadian Holding Co. ULC company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,400,000 1,459,500 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 2,865,000 2,836,350 Williams Cos., Inc. (The) notes 7 3/4s, 2031 968,000 1,086,412 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 378,728 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 980,000 1,025,774 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 1,380,000 1,478,325 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,540,000 1,586,200 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 855,000 846,450 Entertainment (1.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 745,000 819,500 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 895,000 928,563 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 400,000 410,480 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 430,000 438,600 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 835,000 854,790 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 950,000 945,250 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 140,000 150,150 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 1,715,000 1,792,175 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 640,000 665,600 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 980,000 955,500 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 1,255,000 1,270,688 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 705,000 722,625 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 2,920,000 2,989,204 Financials (9.6%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 1,535,000 1,582,969 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 2,255,000 2,908,950 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 952,013 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,300,000 2,737,000 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 1,720,000 2,382,200 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) 400,000 436,000 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 635,000 672,901 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 410,000 422,300 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 725,000 790,250 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 475,000 498,750 CIT Group, Inc. sr. unsec. notes 5s, 2023 975,000 1,031,063 CIT Group, Inc. sr. unsec. notes 5s, 2022 845,000 898,345 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,560,000 1,677,000 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 690,000 752,963 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 918,000 981,067 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 95,000 95,356 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 1,645,000 1,184,400 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 870,000 920,025 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 760,000 917,700 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,005,000 643,200 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 1,030,000 1,019,700 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 465,000 499,294 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 6 1/4s, perpetual maturity (Switzerland) 220,000 217,800 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 1,450,000 1,196,250 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,650,000 3,233,000 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,090,000 1,170,388 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 1,210,000 1,276,550 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 1,005,000 645,713 Hub International, Ltd 144A sr. unsec. notes 7 7/8s, 2021 1,995,000 2,049,863 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 315,000 313,425 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 1,750,000 1,872,500 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 1,545,000 1,620,319 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 850,000 949,875 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,025,000 1,096,750 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 875,000 1,050,000 Lloyds Bank PLC jr. unsec. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 925,000 2,495,538 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $450,000 471,375 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 640,000 690,400 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 645,000 699,825 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 945,000 949,725 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,620,000 1,559,250 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 1,465,000 1,567,550 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 270,000 280,800 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 880,000 778,800 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 835,000 878,838 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 905,000 959,300 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 463,000 489,623 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,160,000 2,111,400 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,564,000 1,503,395 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 1,700,000 1,870,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 3,240,000 3,985,200 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 1,010,000 1,130,466 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 665,000 678,300 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 1,140,000 1,288,200 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 450,000 462,375 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,223,000 1,226,058 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,170,000 941,850 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 2,315,000 2,355,513 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 1,235,000 1,133,113 Gaming and lottery (2.6%) Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 245,000 256,638 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,000,000 1,087,500 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 1,285,000 1,079,314 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $655,000 679,563 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 900,000 963,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 890,000 923,375 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 2,893,496 3,139,443 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 2,255,000 2,238,088 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 847,000 897,820 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,890,000 3,012,825 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 510,000 456,450 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 470,000 361,900 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 1,365,000 1,405,950 Scientific Games International, Inc. 144A company guaranty sr. unsec. notes 10s, 2022 2,590,000 2,538,200 Health care (8.4%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 1,675,000 1,742,000 Acadia Healthcare Co., Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 860,000 864,300 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 360,000 371,700 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,250,400 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 1,370,000 1,465,900 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 1,610,000 1,640,188 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 1,093,000 1,138,086 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 1,125,000 1,161,563 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 580,000 604,650 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 380,000 393,300 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 365,000 390,322 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 1,042,000 1,055,233 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 707,400 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,078,000 1,139,985 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 2,195,000 2,035,863 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 1,555,000 1,613,313 Endo Finance LLC/Endo Ltd/Endo Finco Inc 144A company guaranty sr. unsec. notes 6s, 2025 925,000 980,500 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 2,299,000 2,413,950 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 950,000 966,625 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 1,680,000 1,764,000 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 400,000 424,000 HCA, Inc. sr. notes 6 1/2s, 2020 3,200,000 3,640,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 410,000 483,800 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,415,000 1,473,369 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 840,000 859,845 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 770,000 829,675 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 1,812,000 1,861,830 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 2,000,000 2,190,000 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 975,000 1,028,625 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 1,095,000 1,149,750 Omnicare, Inc. sr. unsec. notes 5s, 2024 280,000 295,050 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 1,325,000 1,382,969 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 2,491,000 2,640,460 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 520,000 582,400 Service Corporation International sr. unsec. notes 7s, 2017 205,000 223,450 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,090,213 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 1,530,000 1,617,975 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 1,940,000 2,037,000 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 980,000 1,021,650 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 505,000 511,313 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 825,000 829,125 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 1,240,000 1,241,550 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 1,570,000 1,715,225 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 2,115,000 2,300,063 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 340,000 350,200 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,030,000 1,104,675 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 250,000 262,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 280,000 294,000 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 135,000 137,363 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 640,000 645,600 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 3/4s, 2018 1,125,000 1,195,313 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 2,155,000 2,262,750 Homebuilding (2.6%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,555,000 1,624,975 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 1,150,000 1,196,000 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,805,000 1,897,506 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,525,000 1,555,500 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,290,000 1,328,700 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,415,000 1,460,988 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,660,000 1,606,050 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,140,000 1,316,700 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 215,000 213,925 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 815,000 855,750 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 585,000 596,700 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 316,000 334,960 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 710,000 695,800 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,110,000 1,090,575 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 1,440,000 1,526,400 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 1,750,000 1,752,188 Lodging/Tourism (1.0%) FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 873,000 912,285 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 1,650,000 1,803,656 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 1,330,000 1,356,600 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 1,130,000 1,299,500 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,975,000 1,896,000 Media (0.4%) Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 635,000 388,938 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 2,570,000 2,666,375 Publishing (0.4%) Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 925,000 964,313 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 890,000 932,275 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 1,030,000 1,054,463 Regional Bells (—%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 180,000 184,950 Retail (2.4%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 455,000 511,511 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,491,000 1,492,864 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 640,000 516,800 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 510,000 536,775 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 360,000 376,200 First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 810,000 839,363 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,835,000 1,830,413 Jo-Ann Stores Holdings, Inc. LLC 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,295,000 1,214,063 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 620,000 685,100 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,230,000 1,257,675 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 2,185,000 2,296,981 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 910,000 956,638 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 1,770,000 1,854,075 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,310,000 1,355,850 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 1,020,000 1,065,900 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 780,000 803,400 Technology (3.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,170,000 1,222,650 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,965,000 2,102,550 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,410,000 1,230,225 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,670,000 3,706,700 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 2,000 2,285 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,581,000 1,841,865 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 2,501,000 2,682,323 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 475,000 498,750 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 1,330,000 1,433,075 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 1,620,000 1,701,000 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 1,525,000 1,610,781 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 1,215,000 1,243,856 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 2,325,000 2,364,293 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 940,000 977,600 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 412,000 428,480 Telecommunications (6.0%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 4,345,000 4,486,154 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 760,000 784,700 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 2,465,000 2,600,575 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 500,000 522,500 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 3,065,000 3,100,248 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,195,000 1,224,875 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,010,000 1,103,425 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 300,000 333,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,170,000 1,225,575 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 2,040,000 1,897,200 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 3,090,000 2,862,113 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 565,000 580,538 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,210,000 1,318,900 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 455,000 489,221 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 1,155,000 1,222,856 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,331,000 1,380,913 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 685,000 655,888 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 900,000 1,038,600 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,285,000 1,487,136 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 945,000 994,613 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,575,000 3,360,500 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 370,000 380,175 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 1,535,000 1,784,438 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 3,520,000 3,634,400 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 2,955,000 3,012,253 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 2,185,000 2,124,913 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 960,000 1,000,800 Telephone (1.7%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 455,000 513,866 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 375,000 401,250 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 280,000 299,600 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 695,000 736,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 2,055,000 2,180,869 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 1,300,000 1,358,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,377,000 1,445,850 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,195,000 2,310,238 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 1,140,000 1,189,031 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,055,000 1,065,550 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 1,185,000 1,090,200 Tire and rubber (—%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 260,000 271,050 Transportation (0.7%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 1,677,000 1,762,946 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,476,000 1,383,750 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,765,000 1,773,825 Utilities and power (4.6%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 520,000 596,700 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 315,000 353,981 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 2,177,000 2,432,798 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 660,000 646,800 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 2,850,000 2,907,000 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 1,120,000 1,222,200 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 370,000 400,063 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,185,000 1,341,287 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 401,000 423,055 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 5/8s, 2024 1,100,000 1,167,375 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 3/8s, 2022 160,000 169,400 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 6 3/4s, 2019 1,685,000 1,762,931 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 765,000 961,975 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 510,000 610,725 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 992,000 1,135,840 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 430,000 445,050 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,515,000 2,678,475 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 740,000 684,500 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 1,715,000 1,594,950 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 740,000 751,100 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 390,925 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 445,000 482,256 Kinder Morgan, Inc./DE LLC sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 881,345 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 3,010,000 3,271,870 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 760,000 801,800 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,240,000 1,354,700 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 1,159,950 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 835,000 885,100 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 945,000 966,263 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 715,000 734,663 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 305,000 375,074 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 745,000 506,600 Total corporate bonds and notes (cost $654,199,861) SENIOR LOANS (5.6%) (a) (c) Principal amount Value Basic materials (—%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $475,000 $441,750 Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 837,900 832,035 Communication services (0.3%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,635,000 2,649,274 Consumer cyclicals (3.0%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 9.005s, 2017 3,398,849 3,124,110 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 691,525 637,932 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 2,542,225 2,288,003 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 443,864 444,697 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 493,750 485,109 Delta 2 (Lux) Sarl bank term loan FRN 4 3/4s, 2021 (Luxembourg) 1,340,000 1,333,300 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 460,000 463,203 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,052,114 908,200 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.921s, 2019 2,344,000 2,242,622 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 2,511,228 2,461,003 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 740,000 743,700 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 2,051,018 2,033,927 PetSmart, Inc. bank term loan FRN Ser. B, 5s, 2022 1,800,000 1,812,001 ROC Finance, LLC bank term loan FRN 5s, 2019 1,212,719 1,155,115 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,213,375 1,209,488 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 918,687 863,565 Consumer staples (0.7%) BC ULC bank term loan FRN Ser. B, 4 1/2s, 2021 (Canada) 1,815,000 1,821,554 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 1,414,313 1,393,540 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 990,000 893,475 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 815,000 816,528 Energy (0.5%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,380,000 1,057,425 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 599,325 364,090 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,180,000 1,526,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 652,914 612,759 Financials (—%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 271,093 276,854 Health care (0.3%) Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 1,452,244 1,444,377 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 992,506 982,581 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.668s, 2017 504,009 488,810 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,950,000 1,945,125 Utilities and power (0.3%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.662s, 2017 3,273,299 2,060,378 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.662s, 2017 33,594 21,146 Total senior loans (cost $44,904,626) CONVERTIBLE BONDS AND NOTES (0.4%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $1,563,000 $1,898,068 Jazz Technologies, Inc. 144A cv. company guaranty sr. unsec. notes 8s, 2018 449,000 716,155 Total convertible bonds and notes (cost $2,167,326) SHORT-TERM INVESTMENTS (3.0%) (a) Shares Value Putnam Short Term Investment Fund 0.10% (AFF) 21,767,614 $21,767,614 SSgA Prime Money Market Fund Class N 0.02% (P) 300,000 300,000 Total short-term investments (cost $22,067,614) TOTAL INVESTMENTS Total investments (cost $723,339,427) (b) FORWARD CURRENCY CONTRACTS at 2/28/15 (aggregate face value $10,471,820) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 4/15/15 $185,229 $196,180 $10,951 Euro Sell 3/18/15 3,249,154 3,629,882 380,728 Credit Suisse International British Pound Buy 3/18/15 544,922 537,700 7,222 Euro Buy 3/18/15 328,945 350,890 (21,945) JPMorgan Chase Bank N.A. Canadian Dollar Buy 4/15/15 291,713 307,761 (16,048) Euro Buy 3/18/15 402,255 407,838 (5,583) State Street Bank and Trust Co. Canadian Dollar Sell 4/15/15 1,396,931 1,479,443 82,512 Euro Buy 3/18/15 907,816 976,952 (69,136) UBS AG British Pound Sell 3/18/15 2,539,212 2,585,174 45,962 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2014 through February 28, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $740,757,617. (b) The aggregate identified cost on a tax basis is $724,836,352, resulting in gross unrealized appreciation and depreciation of $25,849,771 and $23,490,076, respectively, or net unrealized appreciation of $2,359,695. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $40,611,944 $65,708,942 $84,553,272 $921 $21,767,614 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $35,637 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $104,247 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $36,354 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes — 2,614,223 — Corporate bonds and notes — 660,680,512 22 Senior loans — 41,833,676 — Short-term investments 22,067,614 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $414,663 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $527,375 $112,712 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$12,300,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Credit Suisse International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 391,679 7,222 – 82,512 45,962 – 527,375 Total Assets $391,679 $7,222 $– $82,512 $45,962 $– $527,375 Liabilities: Forward currency contracts# – 21,945 21,631 69,136 – – 112,712 Total Liabilities $– $21,945 $21,631 $69,136 $– $– $112,712 Total Financial and Derivative Net Assets $391,679 $(14,723) $(21,631) $13,376 $45,962 $– $414,663 Total collateral received (pledged)##† $300,000 $– $– $– $45,962 $– Net amount $91,679 $(14,723) $(21,631) $13,376 $– $– † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2015
